Citation Nr: 1308755	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-41 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent prior to May 18, 2006 and in excess of 20 percent thereafter for degenerative joint disease and residual arthrotomy of the right knee (right knee disability).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, with documented service in Vietnam from April 1970 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois and Cleveland, Ohio, respectively.  

In the July 2004 rating decision, the RO granted service connection for a right knee disability, assigned at 10 percent disabling, effective December 4, 2003.  In a May 2007 rating decision, the RO increased the 10 percent disability rating to 20 percent disabling, effective May 18, 2006.  The Veteran was advised of the May 2007 rating decision, but did not express agreement with the decision or withdraw the appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an initial or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the assigned 10 percent and 20 percent disability ratings are not the maximum benefit available for the service-connected right knee disability, this appeal continues for the respective initial rating periods.  

In the March 2008 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for PTSD and dysthymia.  In a May 2012 supplemental statement of the case (SSOC), the RO reopened and denied the claim on the merits.  Although the RO reopened this claim, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a responsibility to consider whether it was proper for a claim to be reopened; and there is no harm to a veteran's ability to present the case when the Board addresses the issue of whether a claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As a result, the issue on appeal have been listed on the title page accordingly.

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of PTSD, dysthymia, and anxiety disorder not otherwise specified (NOS).  In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue service connection for an acquired psychiatric disorder including PTSD.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The issues of service connection for an acquired psychiatric disorder including PTSD and an initial disability rating in excess of 10 percent prior to May 18, 2006 and in excess of 20 percent thereafter for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal regarding the issue of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder including PTSD has been obtained. 

2.  Service connection claim for PTSD and dysthymia was denied in a June 1994 rating decision by the RO; and the Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.

3.  The evidence received since the June 1994 rating decision regarding service connection for an acquired psychiatric disorder including PTSD is new and material.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied service connection for PTSD and dysthymia became final became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  

2.  New and material evidence has been received since the June 1994 rating decision to reopen service connection for an acquired psychiatric disorder including PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issue of whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder including PTSD, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

New and Material Evidence to Reopen Service Connection 

In a June 1994 rating decision, the RO denied service connection, in pertinent part, for PTSD and dysthymia.  There was no credible supporting evidence to show an in-service stressor between current symptomatology of PTSD and the claimed in-service stressor.  In addition, dysthymia was not shown as incurred in or aggravated by service and the disorder was first noted many years after service.  The Veteran was notified of the June 1994 rating decision and of his appellate rights, but did not file a timely appeal.  As a result, the Board finds that the rating decision became final for this claim on appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  If the claim is reopened, it will be reviewed on a de novo (new) basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans, 9 Vet. App. at 282; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final denial of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on its merits as opposed to deciding the matter as a claim to reopen on the basis of new and material evidence.  38 C.F.R. § 3.156(c).

The evidence of record associated with the claims file since the June 1994 rating decision does not include relevant official service department records, and there was no evidence received prior to the expiration of the appeal period pertaining to this claim.  Therefore, 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are not applicable.  

All of the evidence received since the June 1994 rating decision was not previously submitted to VA.  Specifically, at the January 2012 VA Disability Benefits Questionnaire (DBQ) examination for PTSD, the Veteran asserted additional in-service stressor events that were not previously reported at the November 1993 VA examination.  Such reports by the Veteran are pertinent to the issue of a link between the acquired psychiatric disability and service.  As a result, the Board finds that the newly received evidence, specifically January 2012 VA DBQ examination report, is new and material.  Having submitted new and material evidence, the service connection claim for an acquired psychiatric disorder include PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  






ORDER

New and material evidence has been received to reopen service connection for an acquired psychiatric disorder including PTSD; and to that extent only, the appeal is granted.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues of service connection for an acquired psychiatric disorder including PTSD and an initial disability rating in excess of 10 percent prior to May 18, 2006 and in excess of 20 percent thereafter for a right knee disability.  In this case, the claims file includes an inadequate VA medical opinion regarding the psychiatric claim and does not include the identified records from the Social Security Administration (SSA).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In January 2012, the VA DBQ examiner concluded the Veteran does not have a diagnosis of PTSD that conforms to Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV) criteria based on the clinical evaluation and the Axis I diagnoses were polysubstance dependence and anxiety disorder NOS.  The Veteran reported three stressor events, each reportedly occurred during his active service in Vietnam.  The examiner marked "no" that each stressor was not adequate to support the diagnosis of PTSD or related to the Veteran's fear of hostile military or terrorist activity.  At the conclusion of the report, under the "Remarks" heading, the VA examiner explained why the full criteria for PTSD was not met and an opinion regarding the etiology of the diagnosed polysubstance dependence.  

Nevertheless, the Board finds the January 2012 VA DBQ medical opinion is inadequate to render a decision for the service connection claim for an acquired psychiatric disorder including PTSD because no medical opinion was rendered regarding the etiology of the diagnosed psychiatric disorder, specifically noted as anxiety disorder NOS.  As a result, the Board finds that an additional VA medical opinion is necessary to ensure there is a complete record upon which to decide this claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).  The RO/AMC should arrange for the Veteran's claims file to be reviewed by the VA physician who conducted the January 2012 VA DBQ examination for PTSD and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable) for the purpose of preparing an addendum opinion.

Furthermore, a December 2011 statement, via a VA Form 21-4138, the Veteran indicated that for most of the claims for benefits he has file, he has been examined by VA and social security.  Review of the record shows that reports from the SSA are not of record and are potentially relevant to the service-connected right knee disability.  The Court has repeatedly held that, when VA is on notice of the possible existence of SSA records that may be relevant to a claim on appeal for VA benefits, VA must obtain them.  See Baker v. West, 11 Vet. App. 163, 169 (1998).  The Veterans Claims Assistance Act of 2000 (VCAA) also emphasizes the need for VA to obtain records from any Federal agency.  See 38 U.S.C.A. § 5103A(b)(3), (c)(3).  

Accordingly, the issues of service connection for an acquired psychiatric disorder including PTSD and an initial disability rating in excess of 10 percent prior to May 18, 2006 and in excess of 20 percent thereafter for a right knee disability are REMANDED for the following actions:
	
1.  Obtain from the SSA a copy of its decision(s), if any, awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s).  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Furnish the Veteran's entire claims file to the VA physician who conducted the January 2012 VA DBQ  examination for PTSD and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable).  The VA physician must review all pertinent evidence of record and prepare an addendum opinion to as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorder began during service or is otherwise linked to service, to include the Veteran's reported in-service stressors.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

3.  Thereafter, the issues of service connection for an acquired psychiatric disorder including PTSD and an initial disability rating in excess of 10 percent prior to May 18, 2006 and in excess of 20 percent thereafter for a right knee disability should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


